                Case 3:19-cv-01116-CAB-LL Document 1 Filed 06/14/19 PageID.36 Page 1 of 4



                  1 GUILLERMO MARRERO, State Bar No. 099056
                        CHELSEA YAMABE, State Bar No. 272852
                  2 INTERNATIONAL PRACTICE GROUP, P.C.
                        1350 Columbia Street, Suite 500
                  3 San Diego, California, 92101
                        Telephone: (619) 515-1486
                  4 Facsimile: (619) 515-1481
                        gmarrero@ipglaw.com
                  5 cyamabe@ipglaw.com

                  6 Attorneys for Defendant
                        SEAWORLD LLC
                  7

                  8

                  9

                 10                           UNITED STATES DISTRICT COURT
                 11                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                 12
                        MARTHA GARCIA,         )                   Case No.: '19CV1116 BEN LL
                 13                            )
                               Plaintiff,      )                   NOTICE OF REMOVAL OF CIVIL
                 14                            )                   ACTION UNDER 28 U.S.C. § 1441 (b)
                                  v.           )                   AND DEMAND FOR JURY TRIAL BY
                 15                            )                   DEFENDANT SEAWORLD LLC
                    SEAWORLD ENTERTAINMENT; )
                 16 SEAWORLD PARKS AND         )
                    ENTERTAINMENT – SAN DIEGO; )
                 17 and DOES 1-100, inclusive; )
                                               )
                 18          Defendants.       )
                                               )
                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28

   INTERNATIONAL            Notice of Removal of Civil Action Under 28 U.S.C. 1441 (b) and Demand for Jury Trial
P RACTICE GROUP, P.C.
                   Case 3:19-cv-01116-CAB-LL Document 1 Filed 06/14/19 PageID.37 Page 2 of 4



                     1 TO THE CLERK OF THE ABOVE-ENTITLED COURT:

                     2        PLEASE TAKE NOTICE THAT Defendant SeaWorld LLC, erroneously
                     3 sued and served as “SeaWorld Entertainment”, hereby removes to this Court the

                     4 State Court Action described below:

                     5 A.     Plaintiff’s Complaint
                     6        1.     On May 1, 2019, Plaintiff Martha Garcia (“Plaintiff”) filed a Complaint
                     7 in the Superior Court of the State of California for the County of San Diego styled

                     8 Garcia v. SeaWorld Entertainment et al., Case No. 37-2019-00022297-CU-PO-CTL

                     9 (“the State Court Lawsuit”).

                   10         2.     The Complaint alleges causes of action for premises liability and
                   11 general negligence on behalf of Plaintiff. The Complaint alleges that on December

                   12 29, 2017, Plaintiff slipped and fell at SeaWorld San Diego and consequently

                   13 suffered personal injuries. The Complaint further alleges damages for medical

                   14 expenses, lost earnings, loss of earning capacity, and general damages.

                   15         3.     A copy of the Summons and Complaint is attached hereto as Exhibit 1.
                   16         4.     Defendant SeaWorld LLC was served with the Summons and
                   17 Complaint as “SeaWorld Entertainment” on May 16, 2019.

                   18 B.      The Parties
                   19         5.     Defendant SeaWorld LLC owns and operates SeaWorld San Diego.
                   20         6.     Defendant SeaWorld LLC is a Limited Liability Company organized
                   21 under the laws of the State of Delaware, with its principal place of business in the

                   22 State of Florida.

                   23         7.     Defendant SeaWorld LLC is a single-member Limited Liability
                   24 Company, whose sole member is SeaWorld Parks & Entertainment, Inc.

                   25         8.     SeaWorld Parks & Entertainment, Inc. is a Corporation organized under
                   26 the laws of the State of Delaware, with its principal place of business in the State of

                   27 Florida.

                   28         9.     For purposes of diversity jurisdiction, both Defendant SeaWorld LLC
                                                                    -1-
   INTERNATIONAL
PRACTICE GROUP , P . C .
                            Notice of Removal of Civil Action Under 28 U.S.C. § 1441 (b) and Demand for Jury Trial
                   Case 3:19-cv-01116-CAB-LL Document 1 Filed 06/14/19 PageID.38 Page 3 of 4



                     1 and SeaWorld Parks & Entertainment, Inc. are citizens of Delaware and Florida.

                     2        10.    SeaWorld Parks & Entertainment, Inc. was not sued herein and is not a
                     3 proper defendant in this action, as it has never owned or operated SeaWorld San

                     4 Diego.

                     5        11.    Plaintiff’s Complaint named “SeaWorld Entertainment, a business
                     6 organization, form unknown” as a defendant. No such business entity exists.

                     7        12.    Plaintiff’s Complaint also named “SeaWorld Parks & Entertainment –
                     8 San Diego, a business organization, form unknown” as a defendant. No such

                     9 business entity exists.

                   10         13.    Upon information and belief, Plaintiff is a citizen of the State of
                   11 California who resides in the City of Brea in the County of Orange.

                   12 C.      Grounds for Removal
                   13         14.     This action may be removed to this Court by Defendant pursuant to 28
                   14 U.S.C. §1441(b).

                   15         15.     This Court has original jurisdiction over all claims and causes of action
                   16 alleged in the Complaint pursuant to 28 U.S.C. §1332, in that the amount in

                   17 controversy exceeds $75,000 and is between citizens of different states.

                   18         16.     The amount in controversy exceeds $75,000. Plaintiff’s Complaint
                   19 alleges that she suffered “very serious and debilitating injuries”; that she will require

                   20 medical care and treatment for her injuries “for an unpredictable period in the

                   21 future”; and that “she will be unable to work in her employment for an indefinite

                   22 period in the future.” Her Complaint alleges damages for medical expenses, lost

                   23 earnings, loss of earning capacity, and general damages.

                   24         17.    This action is between citizens of different states, as Defendant is a
                   25 citizen of Delaware and Florida, and Plaintiff is a citizen of California.

                   26 D.      Compliance with Removal Procedures
                   27         18.     Defendant SeaWorld LLC was served with the Summons and
                   28 Complaint on May 16, 2019, as “SeaWorld Entertainment”, which is erroneous.
                                                        -2-
   INTERNATIONAL
PRACTICE GROUP , P . C .
                            Notice of Removal of Civil Action Under 28 U.S.C. § 1441 (b) and Demand for Jury Trial
                   Case 3:19-cv-01116-CAB-LL Document 1 Filed 06/14/19 PageID.39 Page 4 of 4



                     1 Defendant believes that this constitutes “[…] receipt by the defendant, through

                     2 service or otherwise, of a copy of the initial pleading […].” 28 U.S.C. § 1446 (b)(1).

                     3        19.    Accordingly, this Petition to remove is timely filed because it has been
                     4 filed within thirty (30) days of Defendant SeaWorld LLC’s receipt of the Summons

                     5 and Complaint and within one year after the commencement of the action, in

                     6 accordance with 28 U.S.C. § 1446 (b).

                     7 E.     Request for Removal
                     8        20.     Based on the foregoing Defendant SeaWorld LLC respectfully requests
                     9 that the entire action pending in the Superior Court of the State of California for the

                   10 County of San Diego styled Garcia v. SeaWorld Entertainment et al., Case No. 37-

                   11 2019-00022297-CU-PO-CTL, be removed to this Court.

                   12 F.      Answer and Demand for Jury Trial
                   13         21.     Defendant SeaWorld LLC also files its Answer to Plaintiff’s
                   14 Complaint and Demand for Jury Trial herewith.

                   15

                   16
                                                                  Respectfully submitted,

                   17 Dated: June 14, 2019                        INTERNATIONAL PRACTICE GROUP,
                   18
                                                                  A PROFESSIONAL CORPORATION

                   19
                                                                  By: s/ Guillermo Marrero
                   20                                                   GUILLERMO MARRERO
                   21
                                                                        CHELSEA YAMABE
                                                                        Attorneys for Defendant
                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                    -3-
   INTERNATIONAL
PRACTICE GROUP , P . C .
                            Notice of Removal of Civil Action Under 28 U.S.C. § 1441 (b) and Demand for Jury Trial
